Springer, C. J.
(concurring.) Appellants assign as error the fact that a witness for them, on cross-examination, was required to answer, over their objection, the questions: First, as to whether he had ever been arrested for anything; and, second, whether he had ever been arrested for horse stealing. To the first question, the witness answered that he had been arrested for cow stealing, and to the second he answered that he had. Three cases decided by the Supreme Court of Arkansas' — namely, Anderson vs State, 34 Ark. 257; Bates vs State, 60 Ark. 450, 30 S. W. 890; and Cline vs State, 51 Ark. 140, 10 S. W. 225—are cited in order to establish the doctrine that a witness cannot be impeached, or his testimony impaired, by proving that he had been arrested or indicted for larceny. The counsel for appellee concede that the earlier decisions of the Supreme Court of Arkansas were to this effect, but he insists that in the case of Hollingsworth vs State (Ark.) 14 S. W. 41, that court materially modified its former ruling on this subject, and permitted such questions to be asked. It is a well-settled doctrine in this country that a witness may be cross examined as to specific facts tending to disgrace or degrade him, for the purpose of impairing his credibility, though these facts are purely irrelevant and collateral to the main issue; also, that the extent to which such questions may be allowed is to be determined by the discretion of the trial court, which commi:s no error unless it abuses its discretion; that the witness may claim the privilege of declining to answer, when the court allows such question, but that, when answers are called for which are material to the issue, there is no privilege. See Steph. Dig. Ev. (Am. Ed.) p. 225, note 1, and numerous American authorities there cited, in which the subject is fully discussed. In New York it appears that the rule confines the questions to the facts which tend tc discredit the witness, or to impeach his moral character; anc questions as to his having been indicted, arrested, accused, *97etc., for wrongful acts, are, when properly excepted to, held improper, since these facts are consistent with innocence. See People vs Irving, 95 N. Y. 541. This rule applies to parties when they become witnesses. People vs Casey, 72 N. Y. 393; Chambers vs, People, 105 Ill. 409; Root vs Hamilton, 105 Mass. 22; Bissell vs Starr, 32 Mich. 299. Upon the trial of A. for murder in a case cited herein, he became himself a witness, and was asked, on cross-examination, whether he had not once been arrested for an assault with intent to kill. The court, against objection, admitted the question, and the witness then answered, without claiming his privilege. This was held a proper exercise of the court’s discretion. See Hanoff vs State, 37 Ohio St. 178; Leland vs Kauth, 47 Mich. 508, 11 N. W. 292; People vs Manning, 48 Cal. 335; and, contra, People vs Crapo, 76 N. Y. 288.
From the foregoing examination of authorities on this subject, it will be seen that the rule is not uniform on this subject. We are, however, inclined to the opinion that the weight of authority permits such questions as were allowed m the case at bar to be put to a witness on cross-examina-3ion, and that the extent to which such questions may be al-.owed is to be determined by the discretion of the trial ;ourt, which commits no error in allowing such questions, mless it abuses its discretion. It is a general rule, with mly two exceptions as to all collateral and irrelevant inquiries, whether relating to character or not, that answers pven cannot be contradicted. The cross-examining counsel s bound by the answers given. The reason of ■ this rule is hat time may not be taken up with immaterial issues. To his rule, however, there are, as above stated, two excep-ions: If a witness is asked whether he has been previously onvicted of any felony or misdemeanor, and denies or does ot admit it, or refuses to ansymu evidence may be given of *98Ms previous conviction thereof; and if a witness is asked any question tending to show that he is not impartial, and answers it by denying the facts suggested, he may be contradicted. See Steph. Dig. Ev. (Am. Ed.) pp. 227, 228, and authorities there cited. However, on the grounds stated in the opinion of the court, judgment in this case should be reversed.